Order entered February 24, 2014




                                               In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                         No. 05-13-01251-CR

                     RAYMOND ANTHONY WASHINGTON, Appellant

                                                 V.

                                 THE STATE OF TEXAS, Appellee

                           On Appeal from the 416th Judicial District Court
                                        Collin County, Texas
                               Trial Court Cause No. 380-81913-2011

                                              ORDER

        The Court REINSTATES the appeal.
        On January 22, 2014, we ordered the trial court to make findings regarding why
appellant’s brief has not been filed. We ADOPT the findings that: (1) appellant desires to
pursue the appeal; (2) appellant is indigent and is represented by court-appointed counsel
Mitchell Nolte; (3) counsel’s explanation for the delay in filing the brief is that he miscalendared
the due date; and (4) counsel will file appellant’s brief by March 12, 2014.
        We ORDER appellant to file his brief by MARCH 12, 2014.
        We DIRECT the Clerk to send copies of this order, by electronic transmission, to
counsel for all parties.

                                                        /s/   LANA MYERS
                                                              JUSTICE